DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  

- Claim 6 contains to 2 periods at the end.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 
	Claim 4 states “means for drawing through the cassette” and claim 11 states “means for drawing air through the cassette”.  Upon review of the specification filed on 04/06/2020, a vacuum tube or fan assembly is used to draw air through the cassette.  For examination purposes, the Examiner will interpret as the means for drawing air through the cassette being a vacuum tube or fan assembly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Relle Jr (US 20080281528; hereinafter “Relle”).
Regarding claim 1, Relle teaches a tamper resistant spore trap cassette (51; Figures 1A, 3, 4CA-4CD and 4DA-DC), comprising:
 an inlet housing (54; Figures 1A, 3, 4CA-4CD and 4DA-DC) defining an inlet opening (54a/54d; [0105]; Figures 1A, 3, 4CA-4CD and 4DA-DC); and 
an outlet housing (53; Figures 1A, 3, 4CA-4CD and 4DA-DC) defining an outlet opening (53a; [0103]; Figures 1A, 3, 4CA-4CD and 4DA-DC), wherein said outlet housing (53; Figures 1A, 3, 4CA-4CD and 4DA-DC) is configured to receive (Figures 1A, 3, 4CA-4CD and 4DA-DC demonstrates element 53 receiving element 54) said inlet housing (54; Figures 1A, 3, 4CA-4CD and 4DA-DC), and wherein said inlet housing (54) mechanically locks ([0105]) into said outlet housing (53).

Regarding claim 2, Relle teaches a sample collection enclosure (Figure 3 demonstrates a space, i.e. sample collection enclosure, created by an interior surface of element 53 and an interior surface of element 54 where filter 56 is located) defined by an interior surface (See Figure 3) of said inlet housing (54) and an interior surface (See Figure 3) of said outlet housing (53). 

Regarding claim 3, Relle teaches a sample collection slide (56; Figure 3) within said sample collection enclosure (the space created by the interior surface of element 53 and the interior surface of element 54 contains the filter 56; Figure 3).

Regarding claim 4, Relle teaches wherein said outlet opening (53a; [0103]; Figures 1A, 3, 4CA-4CD and 4DA-DC) is air adapted for connection to a means for (vacuum hose H1; Figure 3) drawing through the cassette (nipple 53a is attached to a vacuum hose H1 which is used to drawing air through the cassette; See Figure 3; [0092, 0103, 0113-0114]).

Regarding claim 5, Relle teaches wherein said outlet housing (53; Figures 1A, 3, 4CA-4CD and 4DA-DC) comprises a cavity (element 53 contains a cavity/opening where portion 54e of element 54 is received, as demonstrated in Figures 1A, 3 and 4DA-4DC), and wherein said inlet housing (54) comprises an insertable portion (54e; Figure 4CB) configured to fit within said cavity (Figures 1A, 3 and 4DA-4DC demonstrate the portion 54e of element 54 inserted within the cavity of element 53; [0105]) of said outlet housing (53).

Regarding claim 6, Relle teaches wherein said insertable portion (54e) of said inlet housing (54) has a diameter equal to or greater than an internal diameter ([0105]; See Figures 1A and 3) of said cavity (cavity/opening where portion 54e of element 54 is received, as demonstrated in Figures 1A, 3 and 4DA-4DC; [0105]) of said outlet housing (53).

Regarding claim 7, Relle teaches a locking member (pins 54g of element 54 and grooves/trenches of element 53 interlock together; See Figures 1A, 3, 4CA and 4DA; [0105]) configured to secure (by inserting pins 54g into the respective groove/trench of element 53, it will rotationally secure the portion 54e and thus element 54 relative to element 53) said insertable portion (54e) within said cavity (a cavity/opening of element 53 where portion 54e of element 54 is received, as demonstrated in Figures 1A, 3 and 4DA-4DC).

Regarding claim 8, Relle teaches wherein said locking member (pins 54g of element 54 and grooves/trenches of element 53 interlock together; See Figures 1A, 3, 4CA and 4DA; [0105]) comprises two or more interlocking ridge members (pins 54g of element 54 and grooves/trenches of element 53; See Figures 4CA and 4DA) disposed on said insertable portion (54e contains pins 54g; See Figures 4CA and 4DA) and said cavity (the cavity/opening of element 53 contains the grooves/trenches where pins 54g of portion 54e is respectively inserted; See Figures 1A, 3, 4CA and 4DA).

Regarding claim 9, Relle teaches a tamper resistant spore trap cassette (51; Figures 1A, 3, 4CA-4CD and 4DA-DC), comprising:
 an inlet housing (54; Figures 1A, 3, 4CA-4CD and 4DA-DC) defining an inlet opening (54a/54d; [0105]; Figures 1A, 3, 4CA-4CD and 4DA-DC); 
an outlet housing (53; Figures 1A, 3, 4CA-4CD and 4DA-DC) defining an outlet opening (53a; [0103]; Figures 1A, 3, 4CA-4CD and 4DA-DC), wherein said outlet housing (53) is configured to receive (Figures 1A, 3, 4CA-4CD and 4DA-DC demonstrates element 53 receiving element 54) said inlet housing (54; Figures 1A, 3, 4CA-4CD and 4DA-DC) such that an airway is defined from said inlet opening to said outlet opening (air is drawn and passed through an airway defined from 54a/54d of element 54 to the outlet opening 53a of element 53a; [0105, 0121]), and wherein said inlet housing (54) mechanically locks ([0105]) into said outlet housing (53); and
 a sample collection slide (56; Figure 3) positioned within the cassette (filter 56 is placed between elements 53 and 54 of the cassette 51; Figures 1A, 3, 4CA-4CD and 4DA-DC) and exposed to said airway (the filter 56 is exposed to the airway between elements 53 and 54; Abstract and [0105]).

Regarding claim 10, Relle teaches a sample collection enclosure (Figure 3 demonstrates a space, i.e. sample collection enclosure, created by an interior surface of element 53 and an interior surface of element 54 where filter 56 is located) defined by an interior surface (See Figure 3) of said inlet housing (54) and an interior surface (See Figure 3) of said outlet housing (53), wherein said sample collection slide (56) is positioned within said sample collection enclosure (the space created by the interior surface of element 53 and the interior surface of element 54 contains the filter 56; Figure 3).

Regarding claim 11, Relle teaches wherein said outlet opening (53a; [0103]; Figures 1A, 3, 4CA-4CD and 4DA-DC) is adapted for (vacuum hose H1; Figure 3) connection to a means for drawing air through the cassette (nipple 53a is attached to a vacuum hose H1 which is used to drawing air through the cassette; See Figure 3; [0092, 0103, 0113-0114]).

Regarding claim 12, Relle teaches wherein said outlet housing (53; Figures 1A, 3, 4CA-4CD and 4DA-DC) comprises a cavity (element 53 contains a cavity/opening where portion 54e of element 54 is received, as demonstrated in Figures 1A, 3 and 4DA-4DC), and wherein said inlet housing (54) comprises an insertable portion (54e; Figure 4CB) configured to fit within said cavity (Figures 1A, 3 and 4DA-4DC demonstrate the portion 54e of element 54 inserted within the cavity of element 53; [0105]) of said outlet housing (53).

Regarding claim 13, Relle teaches wherein said insertable portion (54e) of said inlet housing (54) has a diameter equal to or greater than a diameter ([0105]; See Figures 1A and 3) of said cavity (cavity/opening where portion 54e of element 54 is received, as demonstrated in Figures 1A, 3 and 4DA-4DC; [0105]) of said outlet housing (53) such that upon insertion of said insertable portion into said cavity (See Figures 1A and 3; [0105]) said outlet housing (53) and said inlet housing (54) are joined together by a friction fitting ([0105]).

Regarding claim 14, Relle teaches a locking member (pins 54g of element 54 and grooves/trenches of element 53 interlock together; See Figures 1A, 3, 4CA and 4DA; [0105]) configured to secure (by inserting pins 54g into the respective groove/trench of element 53, it will rotationally secure the portion 54e and thus element 54 relative to element 53) said insertable portion (54e) within said cavity (a cavity/opening of element 53 where portion 54e of element 54 is received, as demonstrated in Figures 1A, 3 and 4DA-4DC).

Regarding claim 15, Relle teaches wherein said locking member (pins 54g of element 54 and grooves/trenches of element 53 interlock together; See Figures 1A, 3, 4CA and 4DA; [0105]) comprises two or more interlocking ridge members (pins 54g of element 54 and grooves/trenches of element 53; See Figures 4CA and 4DA) disposed on said insertable portion (54e contains pins 54g; See Figures 4CA and 4DA) and said cavity (the cavity/opening of element 53 contains the grooves/trenches where pins 54g of portion 54e is respectively inserted; See Figures 1A, 3, 4CA and 4DA).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856